DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ submissions of April 12, 2022, are noted and entered.  Regarding the limitation in claim 1 directed to a coating layer made of a third material and the coating layer comprising a first coating layer on an upper surface and a second coating layer on a lower surface, and the first and second layer being separate layers, Applicants’ submissions indicate that the first and second coating layer are not continuous but separate layers, as shown in Fig. 1 of the current application.  Even though the claimed invention appears to be inconsistent in requiring a single coating layer which comprises two coating layers, but then stating that the layers are separate and on separate surfaces of the material, the claims are consistent with Applicants’ remarks of April 12, 2022, and will be interpreted in that manner, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014/0094113 to Kim (as evidenced by the English translation) in view of JP 2001-232708 to Konishi (as evidenced by the English translation) and US Pub. No. 2015/0158269 to Kim (herein referred to as “Kim II”).
Regarding claims 1-5, 7 and 8, Kim teaches a lightweight multi-layer structure including a felt layer made up of more than two kinds of natural fibers or synthetic fibers, and a thermosetting resin reinforcement layer on both surfaces of the felt layer (Kim, Abstract).  Kim teaches that it is preferable to further include an additional felt layer and an additional reinforcing layer on any one of the reinforcing layers (Id., page 3 lines 88-89).  Kim teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Id., page 3 lines 106-107), and that the synthetic fiber is preferably a mixture of one or more including polyester and polypropylene (Id., page 3 lines 108-110). Kim teaches that the thermosetting resin is preferably a mixture of one or more selected from urethane, epoxy, phenol, and amino resins (Id., page 3 lines 111-112).  Kim teaches applying the reinforcing layers to one side and then the other side (Id., page 6 lines 229-237, Fig. 1).  Therefore, the reinforcing layers are separate layers.
Kim teaches that the lightweight multilayer structure is suitable for use in automobile interior materials (Kim, page 4 line 163 to page 5 line 169).  Kim teaches that the felt layer is formed by mixing natural fibers and synthetic fibers in an 8:2 ratio (Id., page 5 lines 175-178). Kim teaches that an additional felt layer is the same as the felt layer (Id., page 6 line 241 to page 7 line 252).  
Kim does not appear to teach a second felt layer directly attached as claimed or the claimed coating layer weight ratio.
Regarding the claimed second felt layer, Konishi teaches a lightweight trim material having high rigidity, comprising a skin layer, an intermediate layer consisting of a high rigidity felt layer and a low rigidity felt layer, and a synthetic resin layer, wherein the high rigidity felt layer and synthetic resin layer impart high rigidity (Konishi, Abstract).  Konishi teaches that the high rigidity felt contains 50% by weight or more of a thermoplastic component, and that the low rigidity felt contains a thermoplastic component in the range of 0 to 50% by weight (Id., paragraph 0004).  Konishi teaches that the high rigidity felt includes mixtures of synthetic fibers such as polyester fibers and polypropylene fibers, and high rigidity plant fibers such as hemp or kenaf fibers (Id., paragraphs 0007-0009).  Konishi teaches that in the low rigidity felt layer, the fibers and the thermoplastic component fibers used in the high rigidity felt layer are used (Id., paragraph 0010).  Konishi teaches that the synthetic resin layer may include thermosetting resins (Id., paragraphs 0012-0013).  Konishi teaches that the material is suitable for use in automobile interior materials, wherein the material has good moldability, is lightweight, and has high rigidity and shape stability (Id., paragraphs 0029-0030). As shown in at least Figure 1 of Konishi, the high-rigidity felt layer 3 is directly attached to the low-rigidity felt layer 4.  Konishi teaches that the high-rigidity felt layer and the synthetic resin layer impart high rigidity, and the low-rigidity felt layer imparts good cushioning and heat-insulating/sound-insulating properties (Id., Abstract).
Konishi teaches a similar lightweight structure suitable for use in automobile applications.  Konishi teaches the inclusion of a high rigidity felt layer and a low rigidity felt layer, wherein the low rigidity felt layer comprises a natural fiber and synthetic fiber structure similar to the felt layer disclosed by Kim. Additionally, Konishi establishes the predictable benefits of incorporating a high rigidity felt layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of Kim, and additionally including a high rigidity felt layer directly attached to the felt layer of Kim and comprising a weight ratio of natural fiber to synthetic fiber, such as within the claimed range, as taught by Konishi, motivated by the desire of forming a conventional lightweight multi-layer structure having increased rigidity and shape stability, known in the art as being predictably suitable for automobile interior applications.  Note that such a structure results in the felt layers comprising a different composition, wherein the felt layer of Kim is within the scope of the claimed first material and the high-rigidity felt layer of Konishi is within the scope of the claimed second material.
Regarding the claimed coating layer weight ratio, the prior art combination teaches a thermosetting resin layer which is applied at a thickness of 0.1 to 1 mm on both sides of a felt layer having a formed thickness of 0.5 mm to 2 mm (Kim, page 7 lines 278-284).  Kim teaches that the reinforcing layer provides rigidity improvement and moisture absorption prevention (Id., page 2 line 74 to page 3 line 81).
Additionally, Kim II teaches a natural fiber polymer composite for an automotive interior, characterized in that isocyanate or epoxy is added to enhance the function of a substrate material having a sandwich-type structure, preventing degradation of physical properties by water-impregnation into the natural fiber and thus enhancing the humidity-resistance and strength of a natural fiber reinforcing layer (Kim II, Abstract).  Kim II teaches that the substrate material comprises applying isocyanate on a felt consisting essentially of natural fiber and synthetic fiber to prepare a thin film reinforcing layer having enhanced humidity-resistance (Id., paragraph 0009), wherein the film is cured (Id., paragraph 0023).  Kim II teaches that the felt consists of a mixture of natural fiber and thermoplastic polymer fiber (Id., paragraph 0010, claim 1), and that the thin film reinforcing layer are present on one or both side of a core layer (Id., paragraph 0010).  Kim II teaches that the weight of the isocyanate impregnated in the thin film reinforcing layer is 5 g/m2 to 100 g/m2 (Id., paragraph 0014), and that the thickness of the thin film reinforcing layer is 0.5 to 2 mm, with a weight of the layer being 120 g/m2 to 700 g/m2 (Id., paragraph 0016).  Note that if the layer comprises both the isocyanate and the felt, then the weight of a single felt layer would be between 115 g/m2 to 695 g/m2 if the isocyanate is applied at a weight of 5 g/m2, or between 20 g/m2 to 600 g/m2, if the isocyanate is applied at a weight of 100 g/m2.  Therefore, for example if the isocyanate is applied at a weight of 50 g/m2, and each felt layer is 200 g/m2, then the ratio of the isocyanate coatings would be 25%.
Kim II establishes a similar curable coating applied to felt layers for automotive interior applications.  Kim II teaches a similar purpose for the application of the curable coating (i.e. moisture or water impregnation), which is applied to a similar felt composition (i.e. mixture of natural and synthetic polymer fibers) and a known amount of coating applied to a known amount of felt to accomplish such a purpose.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, wherein the combined coating layers comprise a weight resulting in a weight ratio to the total weight of the felt layers, such as within the claimed ratio, as taught by Kim II, motivated by the desire of forming a conventional lightweight multi-layer structure comprising an amount of thermosetting resin known in the art to be predictably suitable for similar applications in order to provide similar properties.
Regarding the material exhibiting flexural strength, adhesive power and weight reduction, it is noted that the material of the prior art combination will necessarily exhibit the claimed properties.  Note that there are no values associated with the properties.
	Regarding claim 2, since the felt layers of the prior art combination are different layers, the synthetic fibers in each of the layers appear to inherently comprise different components of synthetic fibers.
	Alternatively, regarding claims 2 and 4, Kim teaches that the felt layer may comprise synthetic fibers such as polyester and polypropylene (Kim, page 3 lines 108-110).  Additionally, Konishi teaches that the high rigidity felt comprises synthetic fibers including a low melting point thermoplastic component, such as low melting point polyamide (Konishi, paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, wherein the felt layers comprise different synthetic fibers, and therefore different components, motivated by the desire of forming a conventional lightweight multi-layer structure comprising synthetic fibers known in the art as being predictably suitable for felt layers in automobile interior applications.
	Regarding claim 3, the prior art combination teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Kim, page 3 lines 106-107)
Regarding claim 5, the prior art combination teaches that the thermosetting resin is preferably a mixture of one or more selected from urethane, epoxy, phenol, and amino resins (Kim, page 3 lines 111-112).  
Regarding claim 7, the prior art combination teaches an additional reinforcing layer on any one of the reinforcing layers (Kim, page 3 lines 88-89), wherein an additional felt layer is the same as the felt layer (Id., paragraph 0034).
Regarding claim 8, the prior art combination teaches applying a thermosetting resin to the felt layer by a spray process and curing in a heat-pressing mold of 50-200°C (Kim, page 3 lines 93-98, page 8 lines 299-305).  Although the prior art combination does not appear to teach the specifically claimed time, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 



Response to Arguments
Applicants’ arguments filed April 12, 2022, have been fully considered but they are not persuasive. Applicants argue that Kim should not have been a proper reference to be combined with Konishi, because Kim does not teach or suggest a second felt layer as claimed, and Kim does not provide motivation to modify its composition to achieve some purposeful goals.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Preliminarily, note that the rejection is based on 35 U.S.C. 103 as being obvious over the combined teachings of Kim in view of Konishi and Kim II.  Under 35 U.S.C. 103, the obviousness of an invention cannot be established by combining the teachings of the prior art references absent some teaching, suggestion, incentive, or predictability supporting the combination.  ACS Hospital Systems, lnc. v. Montefiore Hospital, 732 F.2d 1572, 1577, 221 USPQ 929, 933 (Fed. Cir. 1984); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007).  This does not mean that the cited prior art references must specifically suggest making the combination. B.F. Goodrich Co. M Aircraft Braking Systems Corp., 72 F.3d 1577, 1582, 37 USPQ2d 1314, 1318 (Fed. Cir. 1996); ln re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988)).  The test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Young, 927 F.2d 588, 591, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991); ln re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  This test requires us to take into account not only the specific teachings of the prior art references, but also any inferences which one skilled in the art would reasonably be expected to draw therefrom.  ln re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Additionally, a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  KSR at 1395.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976).
Kim establishes a lightweight multi-layer structure for use in automobile interior materials, including a felt layer made up of more than two kinds of natural fibers or synthetic fibers, and a thermosetting resin reinforcement layer on both surfaces of the felt layer.  Although Kim does not appear to teach a second felt layer as claimed, Konishi similarly teaches an automobile interior material comprising a skin layer an intermediate layer consisting of a high and a low rigidity felt, and a synthetic resin layer.  Konishi teaches that the felt layers comprise fiber compositions within the scope of the claimed felt layers, as acknowledged by Applicants.  Konishi teaches that the high-rigidity felt layer and the synthetic resin layer impart high rigidity, and the low-rigidity felt layer imparts good cushioning and heat-insulating/sound-insulating properties.   Therefore, modifying the multi-layer automobile interior material of Kim to include a second high-rigidity felt layer and comprising a weight ratio as claimed, as taught by Konishi, in order to predictably increase the rigidity and shape stability, would have been obvious to one of ordinary skill, as Konishi establishes the desirability of those properties in automobile interior applications.
	Additionally, although Applicants argue that Kim does not teach or suggest a second felt layer as claimed, the rejection is based on the combined teachings of the prior art, as Kim alone is not relied on to render obvious the inclusion of a second felt layer.  As set forth above, Konishi establishes the predictable benefits of including a second felt layer in automobile interior applications.  Applicants have not established to the contrary.
	Applicants argue that Kim does not teach or suggest the filet layers could be modified to directly attach to each other.  Examiner respectfully disagrees.  Kim is not relied on to teach a second felt layer.  Additionally, based on the desirability of a second felt layer as taught by Konishi, it would appear to be within the level of ordinary skill to form a combined first and second layer as taught by Konishi.  It is unclear how one of ordinary skill would be incapable of attaching felt layers.
	Applicants argue that Konishi does not teach a coating layer and is silent with the coating layer weight ratio and total weight of the felt layers.  Examiner respectfully disagrees.  As set forth above, Konishi is not relied on to teach a coating layer or the coating layer weight ratio, although Konishi does teach a layer on the upper and lower surfaces of the felt layers comprising a synthetic resin.  Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.
Applicants argue that it is impermissible hindsight that prompts the Office Action to combine Kim and Konishi.  Examiner respectfully disagrees.  In response to Applicants’ argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As set forth above, Kim already establishes an automobile interior material comprising a felt layer and upper and lower thermosetting coating layers, wherein the felt layer comprises natural and synthetic fibers in an 8:2 ratio, which is within the claimed range.  The claimed invention further includes a second felt layer comprising natural and synthetic fibers in the claimed range.  Although Kim does not teach the second felt layer, such a structure including a first and second felt layer comprising natural and synthetic fibers in a weight ratio which overlaps with the claimed weight ratio, was already established by Konishi.  Konishi establishes that in automobile interior applications, a high-rigidity felt layer and synthetic resin layer imparts high rigidity, while the low-rigidity felt layer imparts good cushioning and heat-insulating/sound-insulating properties.  Therefore, it would have been obvious to one of ordinary skill in the automobile interior art to include a second felt layer in combination with the felt layer of Kim, as Konishi establishes the predictable and advantageous results for doing so, in automobile interior applications.  Applicants have not established to the contrary.
Applicants argue that it is unclear how a coating thickness of 0.1 to 1 mm on both sides could result in a formed thickness of 0.5 mm to 2 mm.  Examiner notes that Kim does not require the thermosetting resin on each side to have the same or to have a different thickness.
Applicants argue that Kim is still deficient because it is directed to one single type of felt layer, not the two different types of felt layers claimed.  Examiner respectfully disagrees.  Applicants’ arguments were previously addressed and the response is incorporated herein.
Applicants argue that Kim-2 is deficient because it is also directed to one single type of felt layer.  Examiner respectfully disagrees.  The rejection is based on the combined teachings of the prior art.  As set forth above, Kim-2 is not relied on to render obvious the second felt layer.  Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.
Applicants argue that Kim-2 is not directed to adhesive power as one of the properties claimed in the current invention. Examiner respectfully disagrees.  The claimed invention only recites that the automotive interior material exhibits adhesive power.  The claimed invention does not associate any values with the claimed properties.  The rejection relies on the combined teachings of the prior art.  Based on the structure set forth in the prior art combination, the structure will necessarily exhibit some adhesive power.
Applicants argue that it is impermissible hindsight that prompts the Office Action to combine Kim and Kim-2.  Examiner respectfully disagrees.  In response to Applicants’ argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As set forth above, Kim teaches thermosetting resin layers on both sides of the automobile interior structure.  Kim II teaches a similar composite for automotive interior, including resin layers applied to both sides of a core felt layer consisting of a mixture of natural and thermoplastic fibers.  Kim II teaches that the weight of the isocyanate impregnated in the thin film reinforcing layer is 5 g/m2 to 100 g/m2, and that the thickness of the thin film reinforcing layer is 0.5 to 2 mm, with a weight of the layer being 120 g/m2 to 700 g/m2.  Based on the teachings of the prior art, the prior art teaches and suggests at least a ratio of the coatings to be 25% to be suitable for automotive interior applications. Kim II teaches a similar purpose for the application of the curable coating (i.e. moisture or water impregnation), which is applied to a similar felt composition (i.e. mixture of natural and synthetic polymer fibers) and a known amount of coating applied to a known amount of felt to accomplish such a purpose.  Therefore, it would have been obvious to one of ordinary skill in the art to make the lightweight multi-layer structure of the prior art combination, wherein the combined coating layers comprise a weight resulting in a weight ratio to the total weight of the felt layers, such as within the claimed ratio, as taught by Kim II, motivated by the desire of forming a conventional lightweight multi-layer structure comprising an amount of thermosetting resin known in the art to be predictably suitable for similar applications in order to provide similar properties.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786